 

Exhibit 10.78

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

Final

 

FINCANTIERI CANTIERI NAVALI ITALIANI SpA

 

and

 

EXPLORER NEW BUILD, LLC

 

SHIPBUILDING CONTRACT

 

for Hull No. 6250

 



 

 

  

INDEX

 

Art. Index     1. Subject of the Contract 2. Vessel's Classification - Rules and
Regulations - Certificates 3. Vessel's Characteristics 4. Builder's Supply -
Owner's Supply 5. Approvals - Supplies by Third Parties 6. Hull Number 7.
Inspection of Construction 8. Delivery 9. Price 10. Payment Conditions 11.
Defaults by the Owner 12. Trials 13. Speed - Liquidated Damages 14. Deadweight -
Liquidated Damages 15. Stability 16. Passengers and Crew Accommodation Capacity
17. Fuel Oil Consumption - Liquidated Damages 18. Vibrations and Noise 19.
Maximum Amount of Liquidated Damages 20. Termination of the Contract -
Liquidated Damages to be paid by the Builder 21. Property and Intellectual
Property Rights 22. Responsibility after Delivery 23. Insurance 24. Modification
to Plans and Specification 25. Guarantee - Liability 26. Permissible Delay 27.
Confidentiality 28. Contract Expenses 29. Assignment of the Contract 30. Law of
the Contract - Disputes 31. Address for Correspondence 32. Effectiveness of
Contract

 

 

 

  

THIS SHIPBUILDING CONTRACT is dated as of June 21, 2013 and made between:

  

(1) EXPLORER NEW BUILD, LLC, a company organised and existing under the laws of
the State of Delaware, with its registered office care of CSC, 2711 Centerville
Road, Suite 400, Wilmington, DE 19808, United States of America, and with its
principal office at Miami, Florida, 33122, 8300 NW 33rd Street, Suite 101 (the
“Owner”), and

 

(2) FINCANTIERI - CANTIERI NAVALI ITALIANI S.p.A., a company organised and
existing under the laws of the Republic of Italy, with registered office in
Trieste, via Genova, 1, fiscal code 00397130584 (the "Builder"),

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

ARTICLE 1

Subject of the Contract

 

1.1.    The Builder undertakes at one of its yards (the "Yard") to design,
construct, survey and test in accordance with its usual construction standards
for new luxury passenger ships, and to complete and deliver at the Yard to the
Owner, who undertakes to accept delivery, of one passenger cruise ship (the
“Vessel”) in accordance with this Contract, the Specification No. P.8528 dated
February 2013 (the “Specification”), and the General Arrangement Plan Version B
dated February 13, 2013 (the "GAP") and the other plans and drawings referred to
in the Specification (together with the GAP, the “Plans”) which, signed by the
parties, constitute an integral part of this Contract even if not annexed
hereto.

 

1.2 Except as otherwise provided in the Specification, the standards for the
internal decoration of the Vessel's public areas and passenger cabins shall be
at least as high as the standards in the corresponding parts of M.V. Riviera
(ex-Hull 6195) (the "Reference Ship").

 

1.3 This Contract, the Specification and Plans are intended to complement and
supplement each other, and the Specification and Plans are also intended to
explain each other. The Specification and Plans shall form an integral part of
this Contract. In the event of any conflict between this Contract and the
Specification or Plans, the provisions of this Contract shall prevail. In the
event

 

 

 

  

of any conflict between the Specification and the Plans, the provisions of the
Specification shall prevail. In the event of any conflict between one Plan and
another, the later in date shall prevail.

 

1.4 Each party agrees to use all reasonable efforts to make timely decisions in
a speedy and effective way and to deal fairly with each other and at all times
to act in good faith in relation to all matters concerning this Contract.

 

ARTICLE 2

Vessel's Classification - Rules and Regulations - Certificates -

(Standard of Construction)

 

2.1The Builder shall design, construct, test and deliver the Vessel under the
survey of a Classification Society to be separately agreed in writing by the
Owner and the Builder from among those referred to in the Specification (the
"Classification Society") and in accordance with the rules, regulations and
other requirements of the Classification Society for the Class notation
described in section 005 of the Specification for a vessel registered under the
Marshall Islands flag (the “Flag Authority”).

 

2.2The Vessel shall comply with the rules, regulations and other requirements of
the Classification Society (the "Class Rules"), and with the laws, regulations,
rules and other requirements of the Flag Authority and the other regulatory
authorities referred to in the Specification (the “Regulatory Rules”), that are
in force as of the date of this Contract and which will be compulsory for the
Vessel considering its actual keel laying date.

 

2.3All Classification, certification, testing and survey charges to be paid to
the Classification Society or any other body or authority in relation to the
design, construction, survey, testing or delivery of the Vessel, its machinery
and equipment shall, unless otherwise expressly stated in the Specification, be
for the account of the Builder.

 

2.4The decisions by the Classification Society, the Flag Authority and other
regulatory authorities that are to issue the certificates referred to in the
Specification shall be binding on both parties as to the Vessel's compliance or
non-compliance with the Class Rules or (as the case may be) the Regulatory
Rules. However, this provision shall not absolve the Builder from any of its
obligations to comply with the requirements of the

 

 

 

  

Specification and the Plans that exceed the requirements of the Class Rules or
the Regulatory Rules.

 

2.5To the extent required by the Specification, the Builder shall carry out all
such pre-delivery works, and shall hold and pass all such pre-delivery
inspections and tests, as may be feasible and possible (subject to and taking
into account the availability of USPH and USCG to come to the Yard upon
reasonable advance notice from the Builder) to reasonably ensure that upon the
Vessel's first arrival in the United States of America following delivery under
this Contract, USPH and USCG approve the Vessel for immediate, full and
unrestricted passenger service.

 

ARTICLE 3

Vessel's Characteristics

 

3.1The Vessel shall have the following main dimensions and characteristics, as
more particularly described in the Specification and the Plans:

 

(A)Main Dimensions

 

- Length between perpendiculars Approximately 193 metres - Length overall
Approximately 223 metres - Breadth at water line Approximately 31 metres -
Deadweight at Design Draught Approximately 5000 metric tons

 

Approximately means +/- 1%.

 

(B)Passenger Cabins

 

Single cabins 12 Entry Level cabins 48 De Luxe cabins 226 Penthouse Suites 49
Superior Suites 22 Master Suites   6

  

 

 

 

Grand Suites     6 Total 369

 

Crew Cabins   Crew quadruple  2 Crew double  210 Crew single cabins  57 P.O.
cabins  16 Officer cabins  30 Senior officer suites   4 Captain class   3 Guest
cabins   4 Total 326

 

(C)Life Saving Equipment

 

Total number of persons on board for purpose of life saving equipment - 1360.

 

(D)Machinery - Diesel Electrical Generators/Propulsion Plant

 

The main propulsion machinery shall consist of four (4) elastically mounted
medium speed diesel engines driving electrical generators and two (2) frequency
controlled electric motors of 9 MW each, each driving one fixed pitch propeller.

 

(E)Main Diesel Generating Sets

 

The main diesel generating sets shall comprise four (4) medium speed, four
stroke, trunk piston diesel engines, turbocharged, fresh water cooled, started
by compressed air of the following number and type:

 

4 x MAN 14V32/44CR, MCR 7840 kW at 720 rpm

 

Total installed machinery power 31.360 MW (ISO 3046-1) 

  

 

 

 

As an alternative, the following configuration can be installed:

 

2 x Wartsila 16V32, MCR 8800 kW at 720 r.p.m.

2 x Wartsila 12V32, MCR 6600 kW at 720 r.p.m.

 

Total installed machinery power 30.800 MW (ISO 3046-1)

 

Fuel oil: HFO to ISO 8217:2010 RMK 380 with maximum viscosity of 380 cSt at
50°C.

 

(F)Speed

 

With all four diesel alternators in operation and with the propulsion motors
developing each at the motor flange 7.75 MW the Vessel, at design draught even
keel, in lack of wind, in smooth, deep and currentless sea water at 20 °C, with
clean hull and propellers and fin stabilizers folded in hull, shall reach a
speed of [*] knots.

 

3.2The foregoing main characteristics may be slightly modified – but without
reducing the passenger or crew capacity of the Vessel or affecting any of the
Builder's obligations under Articles 13 to 18 - if the Builder should deem such
modifications necessary to fulfill the contractual requirements in respect of
the deadweight, stability and speed. Before making any such modifications the
Builder shall notify the Owner in writing and provide a reasonably detailed
explanation of the reasons for and effects of the modifications proposed by the
Builder. Any reasonable comments or objections made by the Owner shall be taken
into account by the Builder.

 

ARTICLE 4

Builder's Supply - Owner's Supply (Architect)

 

4.1Those items of equipment identified as Owner's supplies in section 0013 of
the Specification will be provided by the Owner (the “Owner Supplies”). Any
excess of the relevant agreed weight shall be treated as a modification under
Article 24 (in respect of

   

 

 



 

any weight and/or stability impacts). The Builder shall supply all other items
of equipment and materials that are required for the construction, outfitting
and completion of the Vessel in accordance with this Contract and the
Specification.

 

4.2The parties will agree to a mutually acceptable schedule for delivery of the
Owner's Supplies which takes due account of the Builder's timetable for
construction of the Vessel and the time reasonably required by the Owner to
obtain the Owner's Supplies. Thereafter the Owner will arrange for the Owner's
Supplies to be delivered to the Builder's designated storage facility in
accordance with this agreed schedule. The Builder will assist the Owner's
representatives in clearing customs and taking delivery at the Builder's storage
facility of each shipment of Owner's Supplies.

 

4.3The Builder shall be responsible, at its own expense and risk, for keeping
the delivered Owner's Supplies safely stored and well protected, and for the
careful handling of the delivered Owner's Supplies.

 

4.4Subject to Article 4.5, the Builder shall arrange, at its own expense and
risk, for the loading, installation and arrangement on board the Vessel
(including, without limitation, the framing and mounting of artwork) of the
Owner's Supplies, and such loading, and installation and arrangement work shall
be covered by the Builder's guarantee under Article 25.

 

4.5The Owner shall arrange for proper and timely transmission to the Builder of
all data and information required in connection with Owner's Supplies. The Owner
shall also arrange and be responsible for its subcontractors providing all
customary and necessary activities, assistance, services, supervision and other
support in relation to the installation and subsequent testing,
pre-commissioning and commissioning of any equipment or machinery items of
Owner's Supplies. Upon completion of the installation, testing,
pre-commissioning and commissioning of Owner's Supplies, the Owner’s
subcontractor shall issue a compliance letter stating (if such be the case) that
the work has been completed.

 

4.6The Owner's Supplies shall be delivered to the Builder in proper condition
for loading, installation or arrangement on board the Vessel.

 



 

 

  

4.7The Builder shall notify the Owner in writing as soon as reasonably
practicable of any deficiency or damage in the supply, condition or performance
of any Owner's Supplies. As soon as reasonably practicable following its receipt
of such notice, the Owner shall take all such steps as may be necessary to
procure the supply of any missing Owner's Supplies or the rectification of any
deficiencies in delivered Owner's Supplies unless the Builder or any of its
representatives (including subcontractors) is responsible for the deficiency or
damage.

 

4.8All risk and responsibility for any inherent deficiency, damage, poor quality
or poor efficiency of any Owner's Supplies shall rest with the Owner unless the
Builder or any of its representatives (including subcontractors) is responsible
for any such deficiency, damage, poor quality or poor efficiency.

 

4.9Fuel oils and lubricants for the set up of the plants on board and for all
the shop tests of such plants and the trials of the Vessel afloat will be
supplied by the Builder and at the Builder's cost and expense.

 

4.10.The Owner undertakes to supply the detailed architectural drawings (the
“Architectural Drawings”) developed from the Plans relevant to the public rooms,
passenger open decks, passenger cabins, and the other areas, rooms and spaces on
the Vessel to which passengers would have access under normal operating
conditions (the “Public Spaces”). The Architectural Drawings will be drawn up at
Owner’s expense and delivered to the Builder in accordance with the schedule
referred to in Article 4.11 (the “Public Room Schedule”). The Architectural
Drawings will conform with the agreed structure and layout of the relevant areas
of the Vessel, including frame spacing, steel structure, engine casing, vertical
and horizontal air and cable ducts and other necessary matters. The general
standard for quality and quantity of materials and complexity of the execution
of the interior of the Public Spaces to be defined by the Architectural Drawings
will be in accordance with the reference standards referred to in the
Specification. The Owner shall supply the Architectural Drawings in compliance
with the Public Room Schedule (or such longer period as may be agreed by the
Builder (acting reasonably) if the Owner requests an extension of any due date
referred to in the Public Room Schedule). Without limiting the contractual
remedies (e.g. in respect of additional direct costs

 

 

 

  

incurred by the Builder), it is acknowledged that any failure in so delivering
the Architectural Drawings or in indicating or approving any materials, colors,
etc. beyond the relevant due date in the Public Room Schedule may also cause a
Permissible Delay provided that the Builder complies with the notice
requirements set out in Article 26.

 

4.11.The documentation relevant to Public Spaces will be issued and acted on by
both parties in accordance with the provisional Public Room Schedule attached as
Annex 1. The Builder will advise the Owner within three (3) months from the date
of this Contract of the final Public Room Schedule for delivery and scope of the
design concepts for the Vessel. The Builder will promptly provide the Owner's
architect with any required information regarding the layout. The parties
mutually acknowledge that the strict compliance with the Public Rooms Schedule
is crucial for the Vessel's production schedule, and for the related design and
purchasing activities.

 

4.12.The Owner undertakes to provide all the elements and the detailed drawings
relevant to the Owner’s Supplies mentioned in the Specification. The Owner shall
also take care to select all materials (types, colours, etc.) provided in the
Specification in strict compliance with the Builder's construction program, as
updated from time to time in accordance with this Contract, and the requirements
of the Classification Society, the Flag Authority and the other regulatory
bodies.

 

4.13.The Owner will be entirely responsible for the Owner's Supplies (including
their insurance cover, unless otherwise agreed by the parties), subject to the
other provisions of this Contract, so that, amongst other things, in case any of
the Owner's Supplies should not be delivered in time, any delay directly caused
to the Builder's program will be a Permissible Delay provided that the Builder
complies with the notice requirements set out in Article 26, and any actual
additional direct costs and damages incurred by the Builder will be charged to
the Owner.

   

 

 



 

ARTICLE 5

Approvals - Supplies by Third Parties

 

5.1Wherever mentioned in this Article, the term "drawings" shall mean plans,
schedules, subcontractors supply order specifications and other materials and
matters that require the Owner's approval in accordance with the Specification.

 

5.2In accordance with the procedures and other requirements provided in the
Specification: the Builder shall deliver to the Owner for approval the drawings
for the construction, outfitting and completion of the Vessel; and the Owner
shall return to the Builder one copy of these drawings, either approved or
supplemented with its remarks, suggestions or proposals. If the Buyer fails to
return any drawings to the Builder within twenty one (21) days from the date of
their delivery in accordance with the Specification (or such longer period as
may be agreed by the Builder (acting reasonably) if the Owner requests an
extension of such twenty one (21) day period), such drawings will be considered
as approved.

 

5.3The Builder will send to the Owner, within three (3) months from date of this
Contract, the completion and dispatch schedule for the drawings referred to in
Article 5.2. Any amendments to such schedule will be promptly notified in
writing to the Owner.

 

5.4The Builder will take into consideration the remarks, suggestions or
proposals, if any, by the Owner, as follows:-

 

(A)If the Owner' remarks, suggestions or proposals are covered by Builder’s
contractual obligations, the Builder shall promptly carry them out without
claiming any costs and shall promptly supply the Owner with the relevant amended
drawings in order to describe and confirm the modification made.

 

(B)If the Owners' remarks, suggestions or proposals are not covered by Builder’s
contractual obligations, they shall be handled according to Article 24.

 



 

 

  

(C)If the parties disagree about whether or not any of the Owner's remarks,
suggestions or proposals are covered by the Builder's contractual obligations
then, subject to any contrary direction in writing by the Owner, the Builder
shall carry them out provided that the Owner undertakes by written notice to the
Builder to accept its position in respect to the Contract Price (or other
variations). Such acceptance will not prejudice the Owner's ability to refer the
disagreement for resolution pursuant to Article 30.

 

Amendments in respect of drawings referred under sub-paragraph (B) above
according to Article 24 will in turn be submitted for the approval of the Owner,
with the same procedure as outlined above with respect to the modification.

 

5.5Approval or deemed approval of such drawings will not affect the
responsibility of the Builder for the due completion of the Vessel and the
fulfillment of the Builder's other obligations under this Contract, the
Specification and the Plans.

 

5.6The Owner undertakes to use all reasonable commercial efforts to ensure that
the requested approvals are given in the shortest time reasonably practicable
within the period referred to in Article 5.2.

 

5.7Subject to the following provisions of this Article 5, the Builder shall have
the right to subcontract part of the supply and work to be carried out under
this Contract on the building site or elsewhere to reputable and suitably
qualified and experienced contractors to the European passenger cruise ship
construction sector provided that the main construction work and the main work
of assembly of the Vessel's sections, as well as the installation of machinery,
equipment and outfit, shall be carried out by the Builder at the Yard.

 

5.8The subcontractors for items included in the makers' list agreed between the
Owner and the Builder (the "Makers' List") shall be one of the makers listed in
the Makers' List in relation to the relevant item. The Owner and Builder may by
agreement from time to time add to or remove names from the Makers' List.

 



 

 

 

5.9     In relation to those items specified in the Makers’ List, the Builder
shall select from the companies listed in the Makers’ List. The specifications
in respect of the relevant supply will be sent to the Owner for comment, and the
Owner will submit its comments in accordance with the procedures referred to in
Article 5.2 above. Certain of the items in the Makers' List, have been
designated as special items (the “Special Items”). In relation to such Special
Items, once the Builder has completed the tendering process and made its choice,
the Builder will inform via email the Owner accordingly. The Owner will be
entitled to indicate, within 5 days of such notice, a different maker of its
preference. The Builder will promptly provide the specifications of both makers,
together with any price difference or other possible impacts. If the Owner
requests the Builder to select its preferred maker, then the Builder will accept
the Owner’s request provided that if the supply from the Owner's preferred maker
is more expensive than the supply by the Builder’s selected maker, the increased
cost and any other effects for the Builder (such as in relation to weight, time
of delivery, engineering, installation, etc) will be treated as a modification
for the Owner’s account under Article 24. The Builder will use all reasonable
commercial efforts to minimize any cost differentials between different makers.

 

5.10     During the period commencing on the date when the parties have signed
this Contract and ending on the date when the Vessel is delivered to the Owner,
all contacts with the makers of supplies for which the Builder is responsible
will be carried out through the Builder. However, after the Builder has received
offers from possible makers and after the indication of the Builder’s choice,
the Owner and its representatives may communicate direct with makers in
connection with post delivery matters including, without limitation, the supply
of additional spare parts, warranty extensions, maintenance programmes and other
after sales services.

 

5.11              Upon finalization of the orders, the Owner will be provided
with such information as it may reasonably request in order to verify the scope
of supply, technical specifications and performance of the equipment supply or
work carried out or to be carried out by makers and the Builder's other
subcontractors (or proposed makers and subcontractors).

 

5.12     Nothing in this Article 5 shall affect the Builder's other obligations
under this Contract nor diminish the responsibility of the Builder in respect of
the design, materials and

 

 

 

  

workmanship required of under this Contract. The supplies from and work of all
makers, subcontractors and other third parties will be covered by the Builder's
guarantee under Article 25.

 

ARTICLE 6

Hull Number

 

6.1The Vessel will be identified as hull number 6250.

 

6.2     As soon as reasonably practicable after delivery to the Yard or a
storage facility of the Builder elsewhere, all materials, machinery and other
equipment intended to be used in or for the Vessel shall be marked with the
above hull number in order to identify them as belonging to the Vessel. The
Builder may not use any such materials, machinery or other equipment in or for
the construction of any other ship, without the prior written approval of the
Owner. Nor may the Builder permit the use in or for the construction of the
Vessel of any materials, machinery and equipment marked with another hull
number.

 

 

ARTICLE 7

Inspection of Construction

 

7.1During the Vessel's construction, the Owner shall have the right to have the
Vessel and all engines, machinery, outfit, furnishings and other materials
inspected and supervised by its authorized representatives, to whom the Builder
shall grant free access - during working hours - to the Vessel, its yards and
workshops. The Builder shall also obtain the same right of access to the
workshops and other premises where parts intended for the Vessel are
subcontracted by the Builder. The inspections and supervisions carried out by
the Owner or its representatives shall not absolve the Builder from or reduce
any of its obligations and responsibilities under this Contract, the
Specification and the Plans.

 

7.2Throughout the period during which the Vessel is under construction the
Builder will conduct its proper quality control program of inspections, testing
and supervision by a

 

 

 

  

team of the Builder's staff dedicated for this purpose. The Owner's authorized
representatives shall wherever practicable work together with the Builder's
staff and jointly sign protocols in respect of items approved by them. The Owner
shall appoint a project manager to lead the Owner's on-site team of authorized
representatives; one Owner’s representative shall be fully empowered to approve,
accept work and agreed modifications, extra prices and all consequences thereto
within parameters to be confirmed by the Owner in writing. If the Builder
considers the conduct of any member of the Owner's on-site team to be in serious
contravention of the Yard's internal rules and regulations, the Owner will
investigate the Builder's complaint and ensure that any misconduct does not
recur.

 

7.3The Owner's authorized representatives shall promptly notify the Builder in
writing of any defect or deficiency that they discover and regard as being in
non-compliance with the requirements of this Contract, the Specification or the
Plans.

 

7.4No action or omission by the Owner or any of its authorized representatives
under this Contract, nor any approval by the Owner or its authorized
representatives with respect to any work, inspections, tests, trials, plans or
other documents shall relieve the Builder from its responsibility for the
successful completion of the Vessel in accordance with this Contract, the
Specification and the Plans, or from its obligation under Article 25.

 

7.5The Builder shall take due account of and implement reasonable remarks by the
Owner or its authorized representatives, within the limits of the Builder's
contractual obligations under this Contract, the Specification and the Plans.

 

7.6The Owner's authorized representatives shall observe the work rules
prevailing at the yards and other premises of the Builder and its subcontractors
premises as far as they may be applicable. The Owner's authorized
representatives shall also address their remarks exclusively to the Builder's
appointed representatives.

 

7.7The Builder shall prepare an inspection and tests schedule and shall give to
the Owner reasonable advance notice (taking into account the location of each
set of inspections, tests and trials) about the dates of major inspections,
tests (including, without limitation, main engine bench tests) and trials
including those to be carried out at subcontractors'

 

 

 

  

premises in accordance with the Specification. On completion of the inspections,
tests and trials of major items, protocols of acceptance will be drawn up and
signed by the authorized representatives of the Owner and the Builder and,
wherever required, by the Classification Society. After each protocol of
acceptance has been signed on behalf of the Owner and the Builder and, where
required, the Classification Society, the area(s), item(s) or system(s) referred
to in the protocol will not be re-opened for further inspections, tests or
trials except where this is reasonably required in connection with any required
alteration, modification, dismantling, investigation, remedial or other work. If
the Builder re-opens any area(s), item(s) or system(s), it must promptly give
the Owner's authorized representatives written notice specifying the relevant
area(s), item(s) or system(s), the reason for the re-opening and the related
steps taken or work done by the Builder. The Owner's authorized representatives,
acting reasonably, will then be entitled to carry out further inspections, tests
or trials in relation to the re-opened area(s), item(s) or system(s) and the
related steps taken or work done by the Builder

 

7.8The Builder shall provide to the Owner's representatives, for their
inspection and supervision tasks, suitably furnished office space at the Yard
equipped with lavatories, direct call national and international telephone
lines, word processors, wireless internet access, telefax and the other
facilities described in the Specification. The telephone and telefax expenses,
and the expenses of any additional services from time to time requested by the
Owner's representatives, will be charged to the Owner at cost but all other
expenses in connection with such office space shall be for the account of the
Builder.

 

ARTICLE 8

Delivery

 

8.1.     Title and risk of loss of or damage to the Vessel shall rest with the
Builder until the time when the parties sign and exchange the protocol of
delivery and acceptance referred to in Article 8.3, at which point in time title
and risk shall pass to the Owner.

 

8.2.     After completion of all tests and trials in accordance with the
Contract and the Specification, and after completion of all other work required
to be completed under this Contract, the Specification and the Plans, the
Builder shall tender delivery of the Vessel

 

 

 

  

safely afloat, moored alongside a quay at the Yard; clean to the Builder's usual
standards for luxury passenger ships and in all other respects ready and
suitable for embarkation of the Vessel's crew and passengers; with full title
guarantee and free from all claims, encumbrances and liens whatsoever; and
together with the documents required by the Specification, which may be include
usual interim or provisional certificates if, without fault of the Builder,
permanent certificates are not available at the time of delivery provided that:

 

(i)the certificates and other documents provided to the Owner at delivery must
be (a) valid for a minimum period acceptable to the Owner (acting reasonably)
from the date of delivery, and (b) free of any conditions, qualifications,
recommendations or restrictions that could impair the Owner's ability to
register the Vessel under the rules of the Flag Authority or to utilize the
financing required to fund payment of the installment of the Contract Price
payable on delivery of the Vessel, or that could prevent the Vessel from
entering - and remaining - in full and unrestricted passenger revenue service on
the Owner's scheduled commencement date, and without any material restrictions
to the Vessel's operational capabilities; and

 

(ii)the Builder must deliver permanent certificates and other documents to the
Owner as soon as reasonably practicable after delivery and in any case before
the expiry of any interim or provisional certificates provided at delivery.

 

At the same time the following further documents will be tendered for delivery
to the Owner:

 

(A)In respect of the Contract Price: (i) a commercial invoice, in one original
and in one certified true copy, for the total final Contract Price (including
evidence of sums dues for modifications and other sums payable to the Builder at
delivery), duly executed by the Builder in favor of the Owner; (ii) certified
true copy bank statements of the Builder evidencing its receipt of the first,
second, third and fourth installments of the Contract Price; and (iii) certified
copy commercial invoices in respect of modifications confirming the total amount
invoiced to the Owner for modifications.

 

(B)A declaration by the Builder, in one original and in one certified true copy,
that the Vessel is delivered to the Owner free and clear of all claims,
encumbrances or

 

 

 

  

other liens whatsoever upon the Vessel and the Owner's title thereto, and in
particular, that the Vessel is absolutely free of all burdens in the nature of
imposts, taxes or charges imposed by any of the national, provincial, local or
port authorities of Italy prior to or in connection with delivery and acceptance
of the Vessel.

 

(C)A Builder's Certificate, in one notarized original and in one certified true
copy.

 

(D)The "as built" drawings and other technical construction and trials documents
in the formats and numbers referred to in the Specification (any missing
documents may be delivered at a further stage, subject to the proviso at the end
of the first paragraph of Article 8.2).

 

(E)A certified true copy of a declaration duly executed by the Builder and
delivered to the Owner's designated financing bank attesting the origin of the
exported goods and declaring all the amounts transferred abroad for any reason
in connection with the performance of the Contract.

 

(F)If so required by the Owner, a certified true copy of the Builder’s duly
executed and delivered Exporter Declaration to Società Italiana per le Imprese
all’Estero - SIMEST S.p.a, the original of which I to be delivered to the
Owner's designated financing bank on the delivery date.

 

(G)Such documentary evidence as the Owner (acting reasonably) may require to
show that the documents to be provided by the Builder at delivery were signed by
duly authorized representatives of the Builder (which will be deemed satisfied
if the Public Notary attending the delivery meeting confirms the sufficiency of
the powers of the Builder's representative who sign the delivery documents),
including a certified true copy of the power of attorney pursuant to which the
authorized signatory (ies) of the Builder signed the documents referred to in
this Article 8.1 and their specimen signature(s).

 

(H)If so required by the Owner, one original and one certified copy of the
acknowledgement of the notice of assignment of the Owner's rights under the
post-delivery guarantee given by the Builder under Article 25 of this Contract.

 



 

 

  

(I)Any other documents reasonably required by the Owner, and reasonably within
the Builder's control or ability to deliver, to enable the Owner to utilize the
financing required to fund payment of the installment of the Contract Price
payable on delivery of the Vessel or to register the Vessel with the Flag
Authority.

 

8.3   The Builder and the Owner will sign a notarized protocol of delivery and
acceptance, in one (1) original and two (2) notarially certified copies, to
confirm the final acceptance of the Vessel by the Owner and to record the time
at which the Vessel was delivered pursuant to this Contract. Immediately after
execution of such protocol, the Builder shall present one (1) notarially
certified copy of the protocol of delivery and acceptance at the Italian
registry of ships under construction ("RNC - Registro Navi in Costruzione") and
apply for the Vessel to be permanently deleted from the Italian registry. As
soon as possible thereafter the Builder shall obtain and provide the Owner with
an original certificate issued by the Italian registry confirming that the
Vessel has been permanently deleted from the registry free and clear of all
claims, encumbrances or other liens whatsoever upon the Vessel.

 

8.4 The Owner shall at its cost take all such steps as may be required to
register the Vessel with the Flag Authority, and the Owner's completion of this
registration process shall not be a condition to completion of the delivery
process referred to in this Article 8 and neither a condition to transfer all
amounts due and payable on delivery of the Vessel pursuant to Article 10.

 

8.5 If:-

 

(A)the documents in conformity with Article 8.2 are tendered by the Builder; and

 

(B)the Vessel has been duly completed in accordance with this Contract, the
Specification and the Plans, apart from any minor non-conformities as defined in
Article 8.10, delivery shall be considered as carried out to all effects even if
the Owner refuses to sign the protocol of delivery and acceptance (save for
other actions the Builder may decide to adopt).

 

8.6Subject to the proviso at the end of this Article 8.6, the Vessel shall be
delivered to the Owner, at the Yard, in accordance with this Contract the
Specification and the Plans and provided the payments hereinafter specified are
made within the terms set forth, upon

 

 

 

  

completion of the Vessel in accordance with this Contract, the Specification and
the Plans on 30th June 2016, as extended by the period by which the delivery of
the Vessel is actually delayed by reason of any cause or event delaying or
preventing the Builder from tendering delivery of the Vessel as provided in
Article 26, for modifications affecting the Vessel as provided in Article 24, or
for late payments under Article 11, or for any other Permissible Delay to which
the Builder is entitled under the express provisions of this Contract (such date
as thereby extended being referred to as the "Delivery Date"). The proviso
referred to above is that if the Effective Date defined in Article 32 has not
occurred within June 2013, the 30th June 2016 date specified above must be
reconfirmed or reset by written agreement of the parties before this Contract
becomes effective.

 

8.6bisThe Builder shall give the Owner twelve (12), six (6), three (3) and one
(1) month's firm written notice of the expected delivery date.

 

8.7Following delivery, the Builder will use all reasonable commercial efforts to
allow the Vessel to remain alongside the delivery quay (free of any pier charges
to the Owner during such stay) for up to three (3) days after the date of
delivery.

 

8.8If the Vessel is not delivered to the Owner in accordance with the terms of
this Contract, the Specification and the Plans on or before the Delivery Date
the following shall apply:

 

(A) If the Vessel is not delivered to the Owner in accordance with the terms of
this Contract, the Specification and the Plans by the Delivery Date, and if the
Builder has provided written notice of the delay, specifying the revised
delivery date, to the Owner at least [*] calendar days before the Delivery Date,
then the Builder shall pay the Owner as final liquidated damages an amount of
€[*] for each calendar day of delay in delivery (and pro rata) beyond midnight
in Italy on the day falling [*] running days from the Delivery Date.

 

(B) If the Vessel is not delivered to the Owner in accordance with the terms of
this Contract, the Specification and the Plans by the Delivery Date, and if the
Builder has provided written notice of the delay, specifying the revised
delivery date, to the Owner between [*] and [*] calendar days before the
Delivery Date, then the Builder shall pay to the Owner as final liquidated
damages (and not as a penalty) an amount of €[*] for each

 

 

 

  

calendar day of delay in delivery (and pro rata) beyond midnight in Italy on the
day falling [*] running days from the Delivery Date.

 

(C) If the Vessel is not delivered to the Owner in accordance with the terms of
this Contract, the Specification and the Plans by the Delivery Date, and if the
Builder has provided written notice of the delay, specifying the revised
delivery date, to the Owner between [*] and calendar [*] days before the
Delivery Date, then the Builder shall pay to the Owner as final liquidated
damages (and not as a penalty) an amount of €[*] for each calendar day of delay
in delivery (and pro rata) beyond midnight in Italy on the day falling [*]
running days from the Delivery Date.

 

(D) If the Vessel is not delivered to the Owner in accordance with the terms of
this Contract, the Specification and the Plans by the Delivery Date, and if the
Builder has provided written notice of the delay, specifying the revised
delivery date, to the Owner between [*] and [*] calendar days before the
Delivery Date, or if the Builder has provided no notice of delay to the Owner
before the Delivery Date, then the Builder shall pay to the Owner as final
liquidated damages (and not as a penalty) an amount of €[*] for each calendar
day of delay in delivery (and pro rata) beyond midnight in Italy on the day
falling [*] from the Delivery Date.

 

8.9 If delivery of the Vessel to the Owner in accordance with this Contract has
not been made for whatever reason or combination of reasons (except for delays
actually occasioned by modifications under Article 24 or by any Owner's Delay),
by the date falling [*] days from the original delivery date then in any such
case the Owner may, at any time thereafter, terminate this Contract with the
consequences referred to in Article 20.

 

8.10 The Owner will not be entitled to refuse delivery of the Vessel on account
of minor non-conformities, meaning any minor defects or minor outstanding works
which do not (i) impair the Owner's ability to register the Vessel under its
chosen flag or to utilize the financing required to fund payment of the
installment of the Contract Price payable on delivery of the Vessel, or (i)
render the Vessel unseaworthy, or (iii) prevent the safe operation of the Vessel
, or (iv) prevent the Vessel from entering - and remaining - in full and
unrestricted passenger revenue service on

 

 

 

  

the Owner's scheduled commencement date, and without any material restrictions
to the Vessel's operational capabilities provided that (a) the Builder
undertakes (at its expense, risk and time) to complete the works required to
remedy such minor non-conformities, without discomfort to the passengers or
other impairment of their use and enjoyment of the Vessel, as soon as reasonably
possible after delivery in accordance with a remedial plan and timetable to be
approved in writing by the Owner before delivery (the Builder agreeing that for
the use by its makers, subcontractors or suppliers precedence will be given to
crew cabins); and (b) for such minor non-conformities, the guarantee period
referred to in Article 25 shall commence on the date of completion of the
relevant remedial works rather than on the date of delivery of the Vessel, and
Article 25 shall be deemed amended accordingly. The Builder shall prepare a
remedial action plan and timetable to be agreed with the Owner in good time
before delivery.

 

8.11 If it is not practicable before delivery for the Builder to demonstrate the
contractual performance of any of the specified equipment or the contractual
performance of any of the specified technical systems of the Vessel in its
intended operating conditions, the Builder will demonstrate such performance as
soon as practicable after delivery, and if it is not practicable to do so within
[*] days after delivery compliance or non-compliance shall be determined by
calculations (approved by the Classification Society or by any other Class
Registry reasonably acceptable to both parties). In case of deficiencies in
performance the Builder will remedy such deficiencies under the guarantee
contained in Article 25 save that, for such deficiencies, the guarantee period
referred to in Article 25 shall commence on the date of completion of the
relevant remedial works rather than on the date of delivery of the Vessel, and
Article 25 shall be deemed amended accordingly.

 

8.12  From the time when the first work inspections and approvals are to be made
and given on behalf of the Owner, the designated representatives of the Builder
and the Owner shall keep a written list of defects and deficiencies (including
minor non-conformities). The Builder and the Owner, each acting reasonably,
shall update this list at face to face or telephonic progress meetings to be
held at regular intervals (as the period may require) as the parties may from
time to time agree (“progress meeting”) to reflect the addition and removal of
defects and

 

 

 

 

deficiencies. At such progress meetings the Builder will also update the Owner
about the construction schedule progress.

 

8.13 All defects and deficiencies in the Vessel as notified by the Owner at the
time of delivery (or which were not apparent upon a reasonable external
examination at delivery of the Vessel), shall be covered by the Builder's
guarantee under, and shall be remedied in accordance with, Article 25.

 

8.14 The Builder will give the Owner's crew access to the Vessel with effect
from two (2) weeks before the expected delivery date. The parties will
co-ordinate and co-operate with each in good time to confirm and implement such
access arrangements provided that the same shall not delay or interfere with the
Builder’s work to complete the Vessel in time for the expected delivery date.

 

ARTICLE 9

Price

 

9.1     The Owner shall pay to the Builder for the Vessel the price of
€343,000,000 (euro three hundred and forty three million) (the "Contract
Price"). This is a fixed price and may be adjusted only in strict accordance
with, and subject to, the express provisions of this Contract.

 

9.2     The Contract Price includes allowances of: (i) €[*] for the catering
area (including culinary school catering equipment), local entertainment and
carpet installation in the Vessel; (ii) €[*] for supplies such as loose
furniture, spare parts, artworks and other services linked to the construction,
decoration and operation of the Vessel; and (iii) €[*] . for the installation of
a scrubber system and any further technical improvements or upgrades, including
any relating to the configuration of the engines. These allowances shall be
adjusted, applied and accounted for in the manner agreed by the parties and
documented separately from this Contract.

 

 

 

  

ARTICLE 10

Payment Conditions

 

10.1The Contract Price shall be paid in the following installments:

 

(A)  [*] %, being €[*], within [*] banking days in New York and Rome after the
Effective Date (as defined in Article 32);

 

(B)  [*] %, being €[*], on the later of the start of steel cutting and the date
falling [*] months prior to Delivery Date;

 

(C)  [*] %, being €[*], on the later of keel laying and the date falling [*]
months prior to Delivery Date;

 

(D)  [*] %, being €[*], on the later of float out and the date falling [*]
months prior to Delivery Date; and

 

(E)  [*] %, being €[*], on delivery of the Vessel.

 

If any of the above events will be achieved on a date different from that
originally planned, the Builder will promptly inform the Owner of the new date.

 

To enable timely funding of each installment, the Builder will inform the Owner
at least [*] days in advance of the expected due date for payment of each
installment.

 

10.2 The Owner's obligations to pay each installment of the Contract Price
referred to in Article 10.1 (A) to (D) shall, in the case of each such payment,
be subject to and conditional upon the Owner's receipt of the Builder's invoice.

 

10.3 The amount due by the Owner or the Builder for each modification to the
Specification and the Plans shall be accounted for as follows: (i) [*]% of the
agreed modification amount shall be paid by the Owner within [*] days after the
Owner's receipt of the invoice issued pursuant to the agreement relating to the
modification, or (as the case may be) credited by the Builder within [*] days
after the date of the agreement relating to the modification; and (ii) [*]% of
the agreed

 

 

 

 

modification amount shall paid by the Owner, or (as the case may be) credited by
the Builder, on delivery of the Vessel.

 

10.4 Liquidated damages, if any, for delivery, capacity, speed, deadweight or
fuel oil consumption will be determined on delivery of the Vessel (or, in the
case of termination of this Contract for delay in delivery, on termination) and
the relevant amount will be paid on delivery or (as the case may be) on
termination of this Contract.

 

10.5 The Owner shall not delay or discontinue any payment required under this
Contract for any reason whatsoever except in the event of the Builder tendering
delivery of the Vessel or the delivery documents when it or they are not in
deliverable condition under this Contract or the proper termination of this
Contract or the total loss of the Vessel under this Contract. Exceptions,
disputes or claims, if any, by the Owner against the Builder shall be asserted
separately, pursuant to the provisions set forth in Article 30.

 

ARTICLE 11

Defaults by the Owner

 

11.1If the Owner fails to pay, on the relevant due date, any installment of the
Contract Price or other amount due under this Contract, then the Owner shall pay
to the Builder - as from the due date - interest at the rate of [*]% per annum
over three (3) months EURIBOR as displayed on the relevant page of the Telerate
or Reuters screen from time to time or, if such display is not available at any
time, as quoted by a similar reliable source (the "Contract Rate").

 

11.2Moreover, the Builder shall be entitled to one day's extension in the
delivery time of the Vessel for each day of delay in the payment of any sum
referred to in Article 11.1 and if the delay in payment exceeds [*] days as from
the date of the Owner's receipt of written notice of non-payment from the
Builder, then the Builder shall have the option to suspend all production of the
Vessel until payment of the unpaid sums (and interest thereon at the Contract
Rate) has been received by the Builder.

 

11.3If the delay in the payment of any sum referred to in Article 11.1 exceeds
[*] days from the date of the Owner's receipt of written notice of non-payment
from the Builder, then at

 

 

 

 

any time thereafter the Builder, even if it has elected to suspend its
obligations under Article 11.2, or if any of the events specified in Article
11.7 occurs and is continuing, may give to the Owner notice in writing declaring
the Contract terminated and claiming damages.

 

11.4To recover payment of the damages for default of the Owner under this
Article 11 the Builder shall have the option (but shall not be bound) to sell
the Vessel before or after having completed it, together with (at the Builder's
discretion) any Owner's Supplies in the Builder's possession, without prejudice
to any other of the Builder's rights.

 

11.5If the Builder elects to sell the Vessel (together with any such Owner's
Supplies), then the sale shall be effected by auction or by private sale, on
such terms and conditions at such price as the Builder (acting reasonably) shall
determine. If the net proceeds of such sale and the installments of the Contract
Price already paid by the Owner do not cover the direct damages and expenses
incurred by the Builder (including, without limitation, direct costs and
expenses incurred by the Builder in connection with the sale, and any direct
costs and expenses incurred by the Builder in constructing and completing the
Vessel after termination of the Contract), the Owner shall be liable for the
difference.

 

11.6If the Owner fails to take delivery of the Vessel upon a valid tender of the
Vessel and the delivery documents for delivery in accordance with the terms of
this Contract then, without prejudice to any other right of the Builder, [*]
days after the Owner's receipt of the Builder's written notice that the Owner
has wrongfully failed to take delivery of the Vessel and provided that the Owner
does not take delivery within such [*] day period, the whole of the outstanding
balance of the Contract Price payable under Article 10 and all of the other
outstanding payments due from the Owner shall be regarded as having fallen due
immediately.

 

11.7The events referred to in Article 11.3 are:-

 

(A)a bona fide petition, whether voluntary or involuntary, is filed and is not
dismissed within [*] days or an effective resolution is passed for the
insolvency, liquidation, reorganization or winding up of the Owner (other than
for the purposes of a reconstruction or amalgamation or reorganization not
involving or

 

 

 

  

arising out of the insolvency and by which the obligations of the Owner are
effectively maintained or transferred to the reconstructed, amalgamated or
reorganized entity) under the laws of any applicable jurisdiction; or

 

(B)a receiver, trustee, liquidator or sequestrator of, or for, the Owner or any
substantial portion of the property of the Owner is appointed or the Owner makes
an assignment of the whole or a substantial part of its assets for the benefit
of its creditors; or

 

(C)the Owner is unable to pay or admits its inability to pay its debts as they
fall due or if a moratorium shall be declared in respect of any indebtedness of
the Owner or the Owner ceases to carry on its business or makes any composition
with its creditors generally or is declared insolvent or goes into liquidation.

 

11.8 The Owner shall indemnify the Builder for any actual additional cost,
burden or damage directly caused by the Owner's breach of the Owners’ Supply
provisions or other Owner’s obligations.

 

ARTICLE 12

Trials

 

12.1The Vessel shall run the following testing trials:

 

(A)Berth trials as specified in the Specification.

 

(B)Official sea-trials as provided in the Specification during which the trial
speed and the propulsion motors output and revolutions shall be determined in
accordance with paragraph (F) of Article 3.1.

 

An endurance test as well as all other trials and tests included in the sea
trial program in the Specification shall also be carried out with recording of
measurements of all parameters, enabling determination of performance relevant
to each test.

 

 

 

  

The trials program will be timely agreed upon by Owner and Builder.

 

12.2The speed runs and endurance test shall be run at the draft of [*] metres or
at the draft attainable by ballasting the Vessel with ballast water using tanks
and compartments intended for this purpose.

 

As far as practicable the draft and conditions shall be as close as possible to
the corresponding draft and other actual trial conditions at which tank model
test have been carried out. Should such speed trial draft and other actual trial
conditions be other than the draft and conditions specified in paragraph (F) of
Article 3.1, the speed, the propulsion motors’ output and the revolutions
corresponding to the latter draft and conditions shall be determined on the
basis of the results recorded at the sea trials by means of data from the model
tests carried out with the final hull form and design propellers.

 

12.3All trials and measurements will be conducted in a manner and to an extent
as prescribed in a detailed schedule based on the Specification. The methods to
be used are to be selected by the Builder, in accordance with the common
practice (as followed on the Reference Ship and approved by the Owner, acting
reasonably).

 

12.4The Builder has the right to subcontract speed and power measurements to an
independent model basin or research institute. However, the Owner will be kept
fully informed and allowed to observe and ascertain measurements recorded during
the trials as if the Builder had carried out the tests with its own personnel.

 

12.5Should any adverse weather condition prevent the Builder from carrying out
properly the official trial on the day scheduled therefor, the Builder has the
right to postpone the trial or such part of it as deemed necessary. In such case
the Builder shall be entitled to an extension of the Vessel's delivery time
covering the whole period of postponement, subject to and in accordance with
Article 26, provided that the Vessel's delivery is actually delayed by such
postponement and provided further that the Builder shall promptly carry out the
postponed trial or part as soon as conditions allow.

 



 

 

 

12.6The Builder will be entitled to conduct a preliminary sea trial, enabling
checking and adjustment of the propulsion plant and the detection of defects and
deficiencies, such as excessive noise and vibration, and their correction in
good time. The preliminary sea trial will take place as soon as the Vessel is
sufficiently completed for this purpose. The Owner's representatives will be
entitled to attend such preliminary trial and will be given reasonable advance
notice by the Builder. Any adjustment to the functioning of the power generation
and propulsion plants and system associated otherwise shall be within the normal
limits prescribed by the makers of the propulsion plant and will not in any case
cause conditions of undue stress or any other abnormal condition in the Vessel,
its machinery and equipment.

 

12.7The sea trials program will include trials for the determination of the
steering and manoeuvring characteristics of the Vessel.

 

12.8.The Builder shall have the right to repeat any trial whatsoever after
giving reasonable notice to the Owner, without prejudice to the Owner's rights
under the other provisions of this Contract. Where a test memorandum is
available, the parties shall sign it to signify the acceptance of the test and
relevant equipment, machinery or system (or to rise specific remarks, as the
case may be). Such repetition will be in the Builder's time and cost.

 

12.9The official sea trials will be carried out using Fuel Oil with a viscosity
up to 380 cSt at 50°C

 

12.10All risks and expenses for the trials will be borne by the Builder who,
during the sea trials, will provide the necessary crew at its own risk and
expense.

 

12.11Should any breakdowns occur during the trials, entailing their interruption
or irregular performance and breakdown cannot be repaired by the normal means
available on board, the trial so affected will be cancelled and will be repeated
by and at the expense of the Builder.

 



 

 

 

12.12If the breakdowns could be repaired by the normal means available on board,
the trials, with the previous agreement between the Owner and the Builder, will
be continued and considered as a valid trial.

 

12.13The Builder shall give the Owner [*] days notice of the anticipated date of
the sea trials.

 

12.14Provided the Builder will make available to the Owner the results of the
sea trials within [*] days after completion of sea trials, within the following
[*] days, the Owner shall give the Builder a notice in writing, of completion
and acceptance or (as the case may be) rejection of the results of the sea
trials.

 

12.15. In the event that the Owner rejects the results of the sea trials as not
conforming to this Contract or to the Specification or the Plans, the Owner
shall in reasonable detail indicate in its notice of rejection in what respect
the Vessel, or any part or equipment thereof, does not conform to this Contract
and/or the Specification and/or the Plans.

 

12.16 In the event that the Owner fails to notify the Builder as aforesaid of
the acceptance or the rejection, together with the reason therefore, of the sea
trials within the period as provided above, the Owner shall be deemed to have
accepted the sea trials of the Vessel.

 

12.17 Acceptance of the results of the sea trials as above provided shall be
final and binding so far as conformity of the Vessel to this Contract and the
Specification and the Plans to the extent demonstrated on such trials is
concerned and shall preclude the Owner from refusing formal delivery of the
Vessel as hereinafter provided, on the grounds of non conformity of the Vessel
in respect of items whose conformity has been demonstrated and accepted during
the sea trials so long as the Builder complies with all other requirements for
delivery under this Contract. For the avoidance of doubt, the parties confirm
that if any damage/failure occurs or is discovered between the Owner's
acceptance of the results of the sea trials and delivery that are not minor
non-conformities as defined in Article 8.10 the Owner may require the Builder
(at the latter's cost and time) to remedy the same to the standards required by
this Contract and to demonstrate the same to the Owner before the Builder
tenders the Vessel for Delivery.

 

12.18 Should any fuel oil or lubricating oil in storage tanks or unbroached
barrels but excluding oils in circulation, greases and ship's stores, including
fresh water furnished by the Builder for

 

 

 

 

the sea trial remain on board the Vessel at the time of acceptance thereof by
the Owner, the Owner agrees to buy the same from the Builder at the Builder's
cost price.

 

12.19 If the Owner supplies any spares and other parts for any stage of the
trials that are consumed during the trials, at Owner's option the Builder will
replace the relevant items or reimburse the Owner at its cost price.

 

ARTICLE 13

Speed - Liquidated Damages

 

13.1Should the speed of the Vessel, at the design draft of [*] metres determined
in accordance with Article 3.1(F), under the conditions set out in the
Specification, as determined in Article 12, be lower than [*] knots, the Builder
shall pay to the Owner, as final liquidated damages, the following cumulative
amounts:-

 

- for the [*] of a knot of less speed: [*] - for the [*] of a knot of less
speed: €[*] - for the [*] of a knot of less speed: €[*] - for the [*] of a knot
of less speed: €[*] - for the [*] of a knot of less speed: €[*] - for the [*] of
a knot of less speed: €[*] - for the [*] of a knot of less speed: €[*] - for the
[*] of a knot of less speed: €[*]

 

with fractions being counted in proportion.

 

Should the speed of the Vessel determined as aforesaid be less than [*] knots,
then the Owner, as an alternative to receiving the foregoing liquidated damages,
shall have the option to terminate this Contract with the consequences provided
for in Article 20.

 

ARTICLE 14

 

 

 

 



Deadweight - Liquidated Damages

 

14.1The Vessel's deadweight - as determined in the Specification - in sea water
of 1.025 specific gravity on the mean draft of [*] metres from the base line
will not be less than [*] metric tons.

 

14.2Should the Vessel's deadweight be less than [*] metric tons, then the
Builder shall pay to the Owner, as final liquidated damages, an amount of €[*]
for each metric ton of lesser deadweight for the first [*] metric tons and €[*]
for the subsequent [*] metric tons, with a fixed free allowance of [*] metric
tons.

 

14.2Should the Vessel's deadweight be less than [*] metric tons, then the Owner,
as an alternative to receiving the aforementioned liquidated damages, shall have
the option to terminate this Contract with the consequences provided for in
Article 20.

 

ARTICLE 15

Stability

 

15.1The Vessel's stability characteristics shall be such as to fulfill the
requirements of the Class Rules and the Regulatory Rules set out in Article 2,
and to ensure the Vessel's sea-keeping characteristics and seaworthiness.

 

15.2An inclining test for the determination of the Vessel's stability
characteristics shall be carried out in accordance with the provisions of
Classification Society.

 

15.3(A) If necessary to enable the Vessel to comply with the requirements of the
Class Rules and the Regulatory Rules set out in Article 2, the Builder may use
the double bottom void tanks for ballast water; such tanks to be coated as
specified in the Specification for ballast tanks and to be provided with ballast
suctions and sounding pipes both port and starboard.

 

(B)If necessary in order to fulfill the deadweight commitments in accordance
with Article 3.1 of the design draught may be increased.

 

 

 

 

In either (A) or (B) above or a combination of both, the design draught may be
increased up to a maximum of [*] metres and the design draught referred to in
Article 3.1(F), 12.2, 13 and 14.1 shall be correspondingly increased.

 

The foregoing provisions do not relieve the Builder of its responsibility to
comply in all respects with the specified deadweight, speed and range of the
Vessel (as specified in Article 3), with the increased design draft.

 

If the Vessel's stability characteristics shall not fulfil the requirements of
the Class Rules or the Regulatory Rules set out in Article 2, the Owner shall
have the option to terminate this Contract with the consequences provided for in
Article 20.

 

ARTICLE 16

Passengers Accommodation Capacity and Noise / Vibration

 

16.1The capacity of the passenger and crew accommodation is specified in Article
3, and in the Specification and Plans.

 

16.2[NOT USED.]

 

16.3In the event that, except in the case of prior written agreement between the
Builder and the Owner, the number of the passenger cabins is less than [*], then
the Owner, as an alternative to receiving, as final liquidated damages, the
amount specified in Article 16.9 for each missing cabin, shall have the option
to terminate this Contract with the consequences provided for in Article 20
hereof.

 

16.4If when the Builder tenders delivery of the Vessel any passenger cabin is
not usable as a cabin for the Owner's intended service with the Vessel, after
taking due account of the allowed tolerances, owing to excess noise or vibration
levels as set forth in the Specification, then the Builder shall undertake to
adopt the required remedial actions in accordance with a written remedial plan
acceptable to the Owner or, alternatively, the Owner may require the Builder to
pay to the Owner the following final liquidated damages in respect of each such
cabin:

 

 

 

 

16.5Comfort Class: If, for whatever reason, the Vessel fails to obtain the
certificate of compliance with the Comfort Class specified in the Specification,
then the Builder shall pay to the Owner, as final liquidated damages for this
particular failure, an amount of €[*].

 

16.6Notwithstanding the above regarding the Comfort Class certificate, the
liquidated damages detailed in Articles 16.7.1 and 16.7.2 shall apply.

 

16.7Noise, Vibration and Thruster Vibration

 

16.7.1Noise: If the Specification limits are exceeded in any passenger cabin
then the following liquidated damages will apply, after [*] dbA of grace:

 

-from [*] to [*] dbA: €[*] per cabin and €[*] per suite

 

-from [*] to [*] dbA: €[*] per cabin and €[*] per suite

 

-above [*] dbA: €[*] per cabin and €[*] per suite.

 

If the limits referred to above are exceeded by more than [*] dbA in more than
[*]% of the passenger cabins the Owner will be entitled to terminate this
Contract with the consequences provided for Article 20.

 

16.7.2Vibration: If the Specification limits are exceeded in any passenger cabin
then the following liquidated damages will apply, after [*] mm per sec of grace:

 

-from [*] to [*] mm per sec: €[*] per cabin

-from [*] to [*]mm per sec: €[*] per cabin

-from [*] to [*] mm per sec: €[*] per cabin

-above [*] mm per sec: €[*] per cabin or public space (mean value).

 

If the limits referred to above are exceeded by more than [*] mm per sec in more
than [*]% of the passenger cabins the Owner will be entitled to terminate this
Contract with the consequences provided for Article 20.

 

16.7.3 Thruster Vibration: If vibration caused by the thrusters exceeds:

 

 

 

  

-[*] mm per sec (with a tolerance of [*] mm/sec). in any passenger cabin, the
Builder shall pay liquidated damages of €[*] per cabin; and

-[*] mm per sec (average value, with a tolerance of [*] mm/sec) in any dining
venue, the Builder shall pay liquidated damages of €[*] per space.

 

16.8Without prejudice to the foregoing provisions and to the Builder's
obligations under this Contract, the parties will work co-operatively together:
(i) to identify any areas where impact, noise and vibration could be an issue
and to agree acceptable limits and solutions for prevention; and (ii) to agree
to acceptable vibration levels relating to the operation of the Vessel's
thrusters.

 

16.9The Builder shall pay as liquidated damages for each missing cabin the
amounts detailed below:-

 

[*] cabins deficiency: € [*] for each Single cabin; and   € [*] for each Entry
level cabin.

 

[*] cabins deficiency:   € [*] for each Single cabin; and   € [*] for each Entry
level cabin.

 

In order to avoid the loss of cabins in the categories of Deluxe and above the
Builder may adjust the cabin mix. If after the cabin mix adjustment the missing
number of Single cabins exceeds [*], then the Owner will be entitled to
terminate this Contract in accordance with and with the consequences provided
for in Article 20.

 

ARTICLE 17

Fuel Oil Consumption - Liquidated Damages

 

17.1For the main diesel engines a shop test shall be carried out in accordance
with the Specification. During such shop test the specified fuel consumption
shall be ascertained and corrected to the design parameters.

 

17.2For this purpose the shop test shall be run on marine diesel fuel oil with
each diesel engine developing [*]% MCR at [*] revolutions. The measured fuel
consumption shall

 

 

 

  

be corrected to a reference lower calorific value of [*] kilojoules per kg and
ISO 3046/1 standard conditions. The fuel consumption of the main propulsion
plant so corrected shall not exceed [*] grams per kWh, including the engine
driven pumps (lube oil and high temperature cooling water) for both engine types
listed in Article 3.1 (E) Should the engine speed and/or fuel consumption of the
actual diesel engines selected pursuant to the Makers’ List be different than
the [*] rpm and/or [*] grams/kWh given above, then such engine speed and/or fuel
consumption shall be replaced with the corresponding value of actual diesel
engines in this Article 17.2 and in Articles 17.3 and 17.4 below.

 

17.3With respect to any of the engines, should the corrected fuel consumption be
in excess of [*]% but less than [*]% of [*] grams per kWh for both engine type
listed in Article 3.1 (E) , the Builder shall pay to the Owner, as liquidated
damages and not by way of penalty, an amount of €[*] for each full one per cent
and pro rata for each fraction thereof in excess of [*]% of [*] grams per kWh
for both engine types listed in Article 3.1 (E) save and except that the Builder
shall have the right to remedy any defect causing such excessive fuel
consumption and repeat the trial.

 

17.4With respect to any of the engines, should the corrected fuel consumption be
in excess of [*]% of [*] grams per kWh for both engine type listed in Article
3.1 (E), the Builder shall pay to the Owner, as liquidated damages and not by
way of penalty, an amount of €[*] for each full one per cent and pro rata for
each fraction thereof in excess of [*]% of [*] grams per kWh for both engine
types listed in Article 3.1 (E) save and except that the Builder shall have the
right to remedy any defect causing such excessive fuel consumption and repeat
the trial.

 

17.5With respect to any of the engines, should the corrected fuel consumption be
in excess of [*]% of [*] grams per kWh for both engine types listed in Article
3.1 (E) the Owner, as an alternative to receiving the above mentioned liquidated
damages, shall have the option to refuse the defective engine, save and except
that the Builder shall have the right to remedy any defect causing such
excessive fuel consumption and repeat the trial.

 

ARTICLE 18

Vibrations and Noise

 

 

 

  

18.1The noise and vibration permissible levels, calculations and investigation
for the prediction thereof, exciter tests measurements, and precautions to be
carried out by the Builder shall be in accordance with the provisions of the
Specification.

 

18.2.     Subject to Article 16, in case the measurements of said levels should
register any exceeding value, the Builder shall be entitled to take any
appropriate remedial actions (at its cost, time and risk) within the expiration
of the guarantee period (or, if later, and to the extent reasonably required by
the Owner, at the first dry docking of the Vessel), subject however to the
agreement of the Owner in respect to the timetable and the remedial action plan,
in order to avoid any disturbances to passengers.

 

ARTICLE 19

Maximum Amount of Liquidated Damages

 

The amount of the liquidated damages referred to in Article 8 (delivery), 13
(speed), 14 (deadweight), 16 (capacity, noise and vibration) and 17 (fuel
consumption), shall in no case whatsoever exceed in aggregate [*]% of the
Contract Price, and individually - for each item referred to above – [*]% of the
Contract Price. The Owner shall waive its entitlement to recover any damages in
excess of this maximum amount.

 

If delay in delivery for which the Builder is responsible exceeds the point at
which the Builder is liable to pay liquidated damages under article 8, the Owner
may terminate the Contract, with the consequences provided for in Article 20,
provided that the Owner can clearly demonstrate that the delay in delivery will
continue for longer than [*] days from the original delivery date (as extended
in accordance with Article 8.9).

 

Each of the liquidated damages entitlements provided for in this Contract
represents a genuine pre-estimate by the parties of the relevant loss to the
Owner and each such entitlement shall take effect as such and not as a penalty.
However, if any such provision is found for any reason to be void, invalid or
otherwise inoperative so as to disentitle the Owner from claiming liquidated
damages, such provision will be deemed deleted from this Contract to the extent
it refers to liquidated damages and the balance of the provision and the other
provisions of this Contract

 

 

 

  

will remain in full force and effect. In any such case the Builder will be
liable to pay general damages to the Owner in respect of the relevant breach of
its obligations under this Contract provided that the Builder's liability in
such circumstances will not exceed the Builder's liability to pay liquidated
damages if the relevant provision had not been deemed deleted.

 

ARTICLE 20

Termination of the Contract -

Liquidated Damages to be paid by the Builder

 

20.1The Contract may be contractually terminated by either party only under the
express provisions of this Contract. If this Contract is terminated by the Owner
under Articles 8, 13, 14, 15, 16, or 17, or paragraphs 2 or 3 of this Article,
the Owner shall be entitled to:

 

(A)the refund of all the sums paid to the Builder together with interest at the
Contract Rate, compounded on a quarterly basis, running from the date of the
Builder's receipt of the relevant amount to the date of the Owner's receipt of
the refund; and

 

(B)the return of the Owner's Supplies or the payment of an amount equal to the
cost to the Owner of replacing those items of Owner's Supplies that cannot be
returned or that cannot reasonably be used by the Owner;

 

(C)in the case of termination pursuant to Article 8, the liquidated damages that
would have accrued pursuant to Article 8.8 if the Vessel had been delivered on
the date of termination (always subject to Article 19); and

 

(D)limited to the provisions mentioned under Article 20.3(B), if the Owner's
right to terminate this Contract becomes exercisable as a result of any gross
negligence or willful default on the part of the Builder (or those for whom the
Builder is responsible under this Contract) the Owner shall, in addition to the
refunds and payments referred to above, be entitled to claim and recover from
the Builder as agreed liquidated damages for loss of this Contract, and not as a
penalty, an amount equivalent to [*] % of the Contract Price.

 

 

 

  

Except as otherwise expressly agreed and as provided in this Article 20.1, the
Builder shall not have any further or other liability arising from this Contract
following termination under the provisions referred to in this Article 20.1.

 

20.2If:

 

(A)a bona fide petition, whether voluntary or involuntary, is filed and is not
dismissed within thirty (30) days or an effective resolution is passed for the
insolvency, liquidation, reorganization or winding up of the Builder (other than
for the purposes of a reconstruction or amalgamation or reorganization not
involving or arising out of insolvency and by which the obligations of the
Builder are effectively maintained or transferred to the reconstructed,
amalgamated or reorganized entity) under the laws of any applicable
jurisdiction; or

 

(B)a receiver, trustee, liquidator or sequestrator is appointed of or for the
Builder or any substantial portion of the property of the Builder; or

 

(C)the Builder is unable to pay or admits its inability to pay its debts as they
fall due or it suspends payment of its debts or ceases to carry on its business
or makes any composition with its creditors generally or is subjected to
amministrazione controllata;

 

and in each of the above cases the construction of the Vessel is suspended for a
period of more than thirty (30) days for reasons other than any of the events
specified in Article 26 (in any case in which such events excuse delay in
construction);

 

then, the Owner may immediately (but without being bound to do so) terminate
this Contract by written notice to the Builder.

 

20.3If:

 

(A) the Builder is declared insolvent or goes into liquidation or winding-up
under the laws of any applicable jurisdiction; or

 

 

 

  

(B) the Builder (i) removes the Vessel from the Yard except as permitted by the
express provisions of this Contract, or (ii) assigns or transfers this Contract
or subcontracts the whole or substantial part of the Vessel construction to be
carried out by the Builder, except as permitted by the express provisions of
this Contract, or (iii) fails to effect or maintain any of the insurances
required under Article 23; in each of such case, the termination may occur only
upon a notification to the Builder providing a reasonable time (not less than
thirty (30) days) to remedy the default,

 

then the Owner may immediately (without being bound to do so) terminate this
Contract by written notice to the Builder.

 

ARTICLE 21

Property and Intellectual Property Rights

 

21.1 During construction, the hull and/or parts of it, the engine and/or parts
of it, the machinery, the equipments and/or outfitting materials and, in
general, whatever else is intended for the construction of the Vessel (excluding
Owner's Supplies and any other items supplied by the Owner), shall be the
Builder's property, and the Builder undertakes, in any case, not to dispose of
the Vessel and not to allow any mortgage or lien to be registered on the Vessel,
without the Owner's prior written consent. On the delivery of the Vessel, the
Owner will acquire the whole property of the Vessel with full title guarantee
and free from all claims, encumbrances and liens whatsoever.

 

21.2 The Builder shall procure all such approvals and licenses, and pay all such
royalties, license fees or other similar charges, on or in connection with: (i)
the Vessel; (ii) any equipment, parts and other items (apart from Owner's
Supplies) installed or incorporated in, stowed on or otherwise delivered with
the Vessel; and (iii) any part of the building work, as may be necessary to
ensure that the same are delivered to the Buyer and may be owned and operated by
the Buyer (and its successors, assignees and counterparties) without
infringement of any patent, patent right, copyright, trademark, trade secret or
other intellectual property right.

 

21.3 The Builder shall indemnify fully, hold harmless and defend the Owner from
and against all losses which it may suffer or incur as a result of any actual or
alleged infringement of any patents, patent rights, copyrights, trademarks,
trade secrets or other intellectual property rights of

 

 

 

 

any kind or nature on or in connection with the Vessel or any equipment, parts
and other items relating to the Vessel (other than Owner's Supplies) or any part
of the building work or the ownership or the use thereof by the Owner. In
addition, at its cost and risk the Builder shall take all such steps as may be
required by the Owner to replace any infringing part with a non-infringing part
which is satisfactory to the Owner.

 

21.4 The Owner shall indemnify fully, hold harmless and defend the Builder from
and against all losses which it may suffer or incur as a result of any actual or
alleged infringement of any patents, patent rights, copyrights, trademarks,
trade secrets or other intellectual property rights of any kind or nature on or
in connection with any Owner's Supplies. In addition, the Owner shall ensure
that the Builder is permitted to use and handle all of the Owner's Supplies for
the purposes of this Contract so as enable the Builder to install the same on
board the Vessel without any delay relating to license, use payments or any
other intellectual property matters.

 

21.5 All copyright, trade mark, patent and other intellectual property rights,
and all similar rights of ownership or other proprietary rights, created or
developed by the Owner or any of its employees, agents, consultants or
contractors in connection with the arrangement suggestions contained in the
Owner's proposed version of the GAP - REGENT – Luxury Cruise Newbuild produced
by IMA and dated 3rd September 2011 (the "IMA GAP") - provided by the Owner to
the Builder, is and shall remain the exclusive property of the Owner who
reserves all proprietary rights and other rights in and to the same. The Builder
shall not have or obtain any rights of ownership or other rights in or to the
IMA GAP except the right to use the same in order to perform its obligations
under this Contract. Notwithstanding the Owner's rights in the IMA GAP, the
Owner's inputs in connection with the development of the Specification and the
Plans, and the Owner's provision of Architectural Drawings and approvals under
this Contract, the Builder shall be solely responsible for the design and
construction of the Vessel.

 

21.6 Subject to Article 21.5, all copyright, trade mark, patent and other
intellectual property rights, and all similar rights of ownership or other
proprietary rights, created or developed by the Builder or any of its employees,
agents, consultants or contractors for creating the Specification and the Plans,
with the sole exception of the IMA GAP (the "Builder's IPR") in connection with
the Vessel or any matter which is the subject of this Contract, is and shall
remain the exclusive property of the Builder who reserves all proprietary rights
in and to the same.

 

 

 

  

21.7 The Owner shall not have or obtain any rights of ownership or other
proprietary rights in or to any of the Builder's IPR. However, the Builder
hereby irrevocably grants to the Owner, its permitted assigns, and to future
owners, operators and managers of the Vessel a perpetual, transferable,
non-exclusive worldwide royalty free license to copy, communicate and use the
drawings, manuals, plans and other documents to be provided by the Builder at
delivery for the purposes of carrying out maintenance works, repairs or
post-delivery modifications to the Vessel, to market the Vessel for charter or
sale, or to exercise its rights and perform its obligations under this
Agreement. To the extent that any of the Builder's subcontractors owns any of
the Builder's IPR, the Builder shall ensure that the relevant subcontractors
grant consent for the foregoing purposes.

 

ARTICLE 22

Responsibility after Delivery

 

On delivery of the Vessel to the Owner (and subject always to any agreed
obligations of the Builder that will continue after delivery including in
relation to the removal of minor non-conformities or the Builder's completion of
other works, tests or measurements after delivery), every responsibility for the
safety and generally for the condition of the Vessel is transferred to the
Owner, remaining on the part of the Builder only the guarantee obligations set
forth in Article 25.

 

ARTICLE 23

Insurance

 

23.1The Vessel under construction will be insured at the Builder's expense, and
at no cost to the Owner with leading insurance companies, under the "Institute
Clauses for Builders' Risks" (and usual supplementary conditions) and against
all risks covered by the "Institute War Clauses/Builders' Risks".

 

23.2The insurance of the Vessel shall be effected for [*] of the installments of
the Contract Price and other payments in respect of the Vessel actually paid to
the Builder from time to time provided that – in consideration of the actual
stage of construction – a real risk of loss is reasonably foreseeable up to such
amount.

 

 

 

  

23.3At the request and cost of the Owner, the Builder will extend the insurance
cover provided for in this Article 23 to cover [*] of Owner's Supplies from time
to time delivered to the Builder.

 

23.4Subject to Article 23.5, the insurance monies will be allocated to the
repair of damages or the reconstruction of the Vessel or (if the cover extension
referred to in Article 23.3 is made) the repair or replacement of the affected
Owner's Supplies.

 

23.5In the event of the total loss (meaning an actual or constructive or
arranged or compromised total loss) of the Vessel before delivery, or the
abandonment of the Vessel before delivery, the Builder shall be entitled to
withdraw from this Contract or, if so agreed in writing by the Owner, to fulfill
it but with the right to an agreed extension of the delivery term. If the
Builder exercises its withdrawal right or the Owner refuses to agree to permit
the Builder to fulfill this Contract, the Owner shall be entitled to:

 

(A)the reimbursement of the amounts already paid to the Builder on account of
the Contract Price of the Vessel (plus interest at the Contract Rate from the
relevant date of receipt by the Builder to the date of the Owner's receipt of
the reimbursement payment); and

 

(B)if the cover extension referred to in Article 23.3 is made, payment of an
amount equal to the cost to the Owner of replacing those Owner's Supplies that
have been delivered to the Builder;

 

23.6To guarantee the reimbursement referred to in Article 23.5, the insurance
policies effected by the Builder will be bound in favor of the Owner and/or its
assignees (up to the amount set out in Article 23.2 and, if applicable, Article
23.3) and endorsed with appropriate loss payable clauses acceptable to the Owner
(such acceptance not to be unreasonably withheld or delayed) providing for
payment to the Owner of the amounts due to it. With the exception of premiums
for any cover extension made under Article 23.3, all premiums will be for the
sole account of the Builder and neither the brokers nor the insurers will have
any rights of recourse against the Owner or the Vessel or any rights to make any
deduction, set off or other withholding from any sums payable to the Owner or
its assignees. As soon as practicable after issuance of the required insurance
cover, the

 

 

 

  

Builder will provide the Owner with a copy of the insurance cover note and other
usual available documents specifying the terms and underwriting security for the
insurances.

 

23.7If at any time before or at delivery the Vessel is subject to any damage
that does not involve a total loss of the Vessel (as defined in Article 23.5),
the Builder shall make good the damage so as to comply with the requirements of
this Contract as quickly as reasonably possible after the occurrence of the
damage. The Builder shall apply any amounts recovered under the insurance
provided for in this Article 23 to the costs of repair or replacement, including
any repair or replacement of lost or damaged Owner's Supplies.

 

23.8If the Owner does not receive any part of the sums payable to it under this
Article 23 by reason of any act, neglect or default on the part of the Builder
or any of those for which the Builder is responsible under this Contract
(including its subcontractors), the Builder will indemnify the Owner for the
shortfall.

 

ARTICLE 24

Modification to Plans and Specification

 

24.1Subject to paragraph (3) of this Article, the Builder shall make the
modifications, if any, to the Specification and Plans, requested by the Owner
provided that in the reasonable opinion of the Builder such modifications or
accumulation of modifications do not adversely affect the Builder's commitments
to purchasers of other vessels from the Yard.

 

24.2Both the requests by the Owner and their acceptance by the Builder will be
made in writing.

 

24.3The Builder shall notify the Owner in writing of the variations in price and
other contractual conditions necessarily occasioned by the modifications allowed
under Article 24.1, and shall execute such modifications only upon written
acceptance of the foregoing variations by the Owner. The Builder shall submit to
the Owner for approval changes to the Plans and Technical Drawings resulting
from such modifications.

 

 

 

  

24.4The Owner's written acceptance must reach the Builder within [*] days from
the date of the Builder's notice or such longer period as the Owner may request
and the Builder may agree in its reasonable discretion.

 

24.5.Should such an acceptance be not received within the terms set forth in
Article 24.4, the Builder shall have the right to continue the Vessel's
construction as though no request for modifications had been made by the Owner.

 

24.6.In case of disagreement on the price and/or consequent variation of the
contractual conditions concerning the modifications accepted by the Builder, the
Owner may have the requested modifications executed, but shall undertake by
written notice to the Builder to pay the price requested (or the other
variations quoted) by the Builder, according to the terms of Article 10.3
hereof. The Owner will remain free to submit the matter in dispute pursuant to
Article 30.

 

24.7 In the event that, subsequent to the date of signature of this Contract
variations are made to the provisions compliance with which is compulsory, the
Builder shall notify the Owner in writing of the consequent modifications with
their relevant price and other variations necessarily occasioned by such changes
(which shall be determined having regard to the provisions of this Article,
except for section 24.6).

 

The Owner may first apply, or if such action should properly be taken by the
Builder may require that the Builder shall first apply, for a formal waiver of
compliance with such changed requirements from the authority by whom the changes
have been promulgated, if the Owner consider that the operation of the Vessel in
its intended service would permit of such waiver. In such event the Builder will
fix a reasonable time limit after which if the waiver has not been obtained, the
Builder will go on with the necessary variations. Any additional costs caused by
the application for such waiver whether or not obtained shall be for account of
the Owner and the date of delivery of the Vessel if actually delayed thereby
shall be extended by the time used in connection with the waiver application.

 

24.8 In the case of any substantial modification (meaning any modification where
the cost would be likely to exceed €[*]), the Builder will provide a detailed
budgetary articulation (including engineering, material, manpower, cost of
subcontractors and materials, Builder’s mark-up and

 

 

 

  

other information requested by the Owner) in respect of the quotation submitted
so as to afford the Owner reasonable sufficient evidence of the activities,
works and costs involved.

 

24.9 Each party will act reasonably in respect of the matters covered by this
Article 24.

 

ARTICLE 25

Guarantee - Liability

 

25.1 The guarantee of the Vessel shall have the validity of [*] calendar months
commencing on the date of the delivery of the Vessel to the Owner, extendable
only by virtue of paragraphs (3) or (6) of this Article.

 

25.2 On the Owner's request, the Builder shall, at its own expense, repair
and/or, if necessary, replace at one of its yards any defects or deviations in
the Vessel or its design which are either notified by the Owner on delivery or
which are not apparent on a reasonable external examination at delivery of the
Vessel, provided that such defects and deviations be notified in writing to the
Builder on delivery (in the case of such as are discovered on or before
delivery) or, at the latest, within one month from the date of their discovery
by the Owner.

 

25.3 If for operational reasons the guarantee dry docking of the Vessel cannot
reasonably be carried out before the expiration of the said [*] month period,
then the guarantee dry docking can be postponed up to [*] months after delivery
of the Vessel. The Builder will agree to perform the guarantee work at the
postponed dry docking, provided that all warranties items are jointly listed and
properly specified within one month from expiry of the warranty period, and that
the relevant suppliers and subcontractors agree to perform the work during the
deferred period without any additional cost for the Builder (subject however,
notwithstanding Article 25.6, to a warranty of 6 months on the repaired work or
replaced part), the Builder agreeing to use its reasonable commercial efforts to
obtain the agreement of the relevant suppliers and subcontractors.

 

If any of the Builder's relevant subcontractors claim increased costs for
carrying out any works required by reason of a postponed guarantee dry docking
against the costs that would have applied if the dry docking had been carried
out within the [*] month period, the proven excess shall be for the Owner's
account provided that the Builder will promptly notify the Owner of any

 

 

 

  

such claims and, in co-operation with the Owner, the Builder will use its
reasonable commercial efforts to minimize any such increased costs. The Owner,
on advance written notice to the Builder, may decide to have an underwater
inspection of the Vessel’s hull upon expiration of the guarantee period, to
assess the condition of the Vessel's underwater parts.

 

25.4 The Builder shall provide a guarantee to the Owner in relation to the paint
for the Vessel on the same terms as that provided by the paint supplier to the
Builder. Such guarantee shall be on the basis that the paintwork shall be
carried out under the supervision of and to the satisfaction of authorized
representatives of the paint supplier. The Builder shall be responsible for
arranging for such supervision.

 

25.5Subject to any agreements made by the parties at or before delivery (for
example in relation to the remedy of minor non-conformities and other works,
measurements and tests to be completed by the Builder at its expense, risk and
time after delivery), the Builder's liability in relation to the Vessel, after
the Vessel's delivery, shall be limited to the obligations expressly set out in
this Article 25 and the Builder and its sub-contractors and suppliers shall have
no additional liability whatsoever for damages in any way deriving from or
connected either with the foregoing defects or deviations or with the repair and
replacement processes relevant to the foregoing defects or deviations, as is
also excluded any other liability deriving from or in any way connected with any
other cause not included in the foregoing guarantee obligation, which covers
solely rectification and/or repair and/or replacement.

 

25.6If the Builder itself makes good any defects during the guarantee period
specified in Article 25.1 as above, then the provisions of this Article 25 shall
apply to the parts repaired or replaced and the repair or replacement work for a
period of [*] months after the repair or replacement was completed.

 

25.7The Builder agrees within the terms of this Article 25 to investigate the
cause of any recurring defect with a view to providing a satisfactory permanent
remedy within the guarantee period.

 

25.8If it is necessary for the Vessel to be dry-docked solely for repairs or
replacements of defects or deviations covered by the Builder's guarantee under
this Article 25, the

 

 

 

  

relevant expenses will be borne and paid by the Builder unless the Owner also
carries out work for its account during the dry-dock period in which case the
dry-dock costs will be allocated proportionately between the parties.

 

25.9The Owner shall indemnify and hold harmless the Builder for the expenses of
repair or replacement borne by the Builder and which were actually recovered by
the Owner on the basis of the insurance policies, provided however that the
Owner shall not be obliged to make any claim under its policy.

 

25.10The Builder shall not be liable to repair, replace or bear any
responsibility for defects or deviations:-

 

(A)due to normal wear and tear of the materials and damage whatsoever due to
accidents involving the Vessel moored and/or at sea, or to fires, mismanagement
or negligence in the use of the Vessel by the Owner or by persons who, at the
moment of the damage, were possessed of or governing the Vessel, or by any of
their persons-in-charge, official or agent; or

 

(B)affecting items of the Owner's Supply, but without prejudice to the Builder's
responsibility for defects or deviations in the work of installation of such
items.

 

25.11Should it prove necessary, in the reasonable opinion of the Owner and after
reasonable consultation with the Builder, owing to the conditions and location
of the Vessel and the requirements of the Classification Society or the Flag
Authority, or to avoid delays in carrying out urgent repairs or replacements,
the Owner may have the rectification and/or repair and/or replacement works
covered by the Builder's guarantee obligations carried out otherwise than in the
Builder's yards, provided that the Owner previously notifies the Builder, by
letter or telefax, about the type and extent of the defects or deviations to be
remedied stating the reason of the necessity to have the works carried out
elsewhere. The Builder shall reimburse the Owner the higher of (i) the retail
costs which would have been applicable had the work been carried out at the Yard
in effecting such repairs and/or replacements, and (ii) the average of the costs
charged for such work on a retail basis by Western European shipyards but not in
any event more than the actual costs incurred by the Owner for such work.

 

 

 

  

25.12If so requested by the Builder, the Owner shall return, at the Builder's
cost and expense, the parts replaced.

 

25.13In any case, there is excluded any guarantee and/or liability of the
Builder for repair and/or replacement work carried out outside any of the
Builder's yards unless carried out on board the Vessel by the Builder's workmen
or its subcontractors or by persons arranged for by the Builder or its
subcontractors.

 

25.14In any case the Vessel shall be taken at the Owner's cost and
responsibility to the place selected for the work to be carried out ready in all
respects for the guarantee work to be commenced.

 

25.15If the guarantee stipulated by any manufacturers or suppliers of machinery,
materials, equipment, appurtenances and outfit furnished to the Builder and
embodied in the Vessel exceeds the guarantee given by the Builder to the Owner
hereunder, the Builder shall use its reasonable commercial efforts to arrange
for such extended guarantee rights to be assigned and made available to the
Owner.

 

25.16The Builder, at its own cost, is to have the right to investigate the
validity of the Owner's guarantee claims either by the attendance aboard the
Vessel (at its point of service) of an accredited representative or, if in the
opinion of the Builder it is practicable to do so after suitable replacement is
made, by the removal from the Vessel and the transportation to the Yard of the
defective part.

 

25.17During the guarantee period, the Builder will be entitled to place on board
a guarantee technician approved by the Owner limited to the longer of: (i) the
length of the Vessel's first voyage after delivery; (ii) one month from
delivery; and (iii) the date upon which the Builder completes the remedy of all
defects existing before delivery or discovered during the periods referred to
(i) and (ii) above. The Owner will ensure that every assistance is given to the
guarantee technician to allow him to inspect the operation of the engine and
other machinery and their maintenance. The Owner shall also ensure that the
technician has a status on board not inferior to that due to the First Engineer.
Should the Owner decide to extend the stay on board of the guarantee technician
beyond the periods

 

 

 

  

referred to (i), (ii) and (iii) above, the Owner shall pay to the Builder
remuneration for the extended period of the technician's stay equal to that
provided for in the ANIE tariffs. The presence on board of the technician shall
in no way affect the Owner's liability regarding the good operation of the
Vessel nor shall affect the liability of the Builder provided for in this
Article or in relation to minor non-conformities.

 

25.18.  Subject to performance by the Builder of its obligations under this
Article 25 and subject to any agreements made by the parties at or before
delivery (for example in relation to the remedy of minor non-conformities and
other works, measurements and tests to be completed by the Builder at its
expense, risk and time after delivery), the Owner waives, with the guarantee
agreed upon in this Article 25, any further greater or different guarantee or
liability by the Builder.

 

25.19  The guarantee period provided for in this Article 25 will be extended
should the Vessel remain out of service for more than [*] continuous days due to
a defect for which the Builder is responsible, by on a day for day basis by any
day during which the Vessel is actually prevented from entering or remaining in
scheduled passenger service solely on account of any defect or deviation covered
by the Builder's guarantee under this Article 25.

 

ARTICLE 26

Permissible Delay

 

26.1  Should the Builder be delayed or prevented from tendering delivery of the
Vessel by the date specified in Article 8.3 owing to any cause or event
reasonably to be considered beyond the control of the Builder including, but not
limited to, Acts of God; engagement in war or other hostilities, civil war,
civil commotions, riots or insurrections; requirements of civil or military
authorities; blockades or embargoes; vandalism; sabotage; epidemics or sickness
above the normal statistics of the Builder's Yard; labor shortages or overtime
abstensions or strikes or lockouts or other industrial actions, but only if any
of such causes or events are general in nature and do not involve only the work
force of the Builder’s Yard and/or its subcontractors or their employees;
earthquakes; landslides; floods; extreme adverse weather conditions not included
in normal planning arrangements; failure of electric current; damage by
lightning, explosions, collisions, strandings or fire; accidents resulting in
material damage to the Vessel; shortage of materials and equipment or inability
to obtain their delivery,

 

 

 

  

provided that such materials and equipment at the time of ordering could
reasonably be expected by the Builder to be delivered in time and were ordered
in time; delays by land, sea or air carriers; casting, forging or machining
rejects or defects in materials, machinery and equipment, provided that the same
could not have been avoided or detected by the Builder and/or its subcontractors
or their employees using reasonable care; any other cause or event of a similar
nature to any of the above reasonably to be considered beyond the control of the
Builder; delays caused by delay of the Classification Society or other bodies
whose documents are required in issuing such documents; any Owner's Delay (but
without prejudice to any other rights of the Builder under this Contract); the
effect of the foregoing on the Builder's other commitments; all the foregoing
irrespective of whether or not these causes or events occur before or after the
date hereinbefore specified as the date on which the Vessel is to be delivered;

 

Provided that:

 

a)the Builder shall have exercised, in connection with any such cause or event,
all reasonable efforts to avoid or minimize their occurrence (to the extent, if
any, that the any such cause or event could have been avoided or minimized); and

 

b)the Builder shall have exercised, in connection with any of such cause or
event, all reasonable efforts to mitigate the duration and effects of such cause
or event;

 

then and in any such case the delivery date of the Vessel shall, subject to the
following provisions of this Article 26, be extended by the number of working
days of delay actually incurred by the Builder in completing and delivering the
Vessel in consequence of any of these causes or events.

 

The period of any such permitted extension, and any other extension of the
delivery date permitted by any of the other express provisions of this Contract,
shall be a "Permissible Delay".

 

26.2 As soon as reasonably possible and – in any case - within [*] days after
the Builder's management (including its project team) becomes aware of the
occurrence of any cause or event, or their effects on the Builder's work under
this Contract which it expects may give

 

 

 

  

rise to a Permissible Delay, the Builder shall notify the Owner in writing of
the occurrence of the relevant cause or event. Thereafter the Builder will keep
the Owner regularly informed about the steps taken, where applicable, to
mitigate any delay in the completion and delivery of the Vessel and the
predicted effects (if any) on the Delivery Date. Further, as soon as reasonably
possible after the occurrence of any cause or event that by its nature is
continuing and – in any case - within [*] days after the end of any cause or
event which may give rise to a Permissible Delay, the Builder shall notify the
Owner in writing that such cause or event has ended and of any Permissible Delay
claimed by the Builder. Any failure by the Builder to comply with the notice
requirements set out in this Article 26 will operate as a waiver by the Builder
of its right to a Permissible Delay by reason of the occurrence of the relevant
cause or event. Notwithstanding the foregoing provisions of this Article 26.2,
if the cause or event giving rise to a claim for Permissible Delay is an Owner's
Delay, then the Builder will not be obliged to give the notice referred to in
the first sentence of this Article 26.2 in respect of such cause or event.
However, when the relevant action has been taken by the Owner, and if the
Builder expects that the cause or event may delay or prevent the Builder from
tendering delivery of the Vessel by the date specified in article 8.3, the
Builder will notify the Owner of the Permissible Delay claimed by the Builder in
respect of the relevant Owner's Delay.

 

26.3 Notwithstanding any provision to the contrary in this Contract, the Builder
shall not be entitled to claim a Permissible Delay under this Article 26 or any
other Article of this Contract if and to the extent that the relevant delay was
caused by a breach of any of the obligations of the Builder under this Contract
or by the gross negligence or willful misconduct of the Builder, its servants or
agents or of any of the Builder's subcontractors, their servants or agents.

 

26.4 For the purposes of this Contract "Owner's Delay" means any default action
or omission on the part of the Owner including (without limitation) (a) any
failure by the Owner to deliver any Owner’s Supplies or relevant data,
information or assistance, by the relevant due date under Article 4, or (b) any
failure by the Owner to supply the Architectural Drawings or to indicate or
approve materials, colors and other required matters by the relevant due date in
the Public Room Schedule, or (c) any extension of the delivery date by operation
of Article 11.2.

 

ARTICLE 27

 

 

 

  

Confidentiality

 

27.1 After the date of this Contract, the parties will agree to the terms and
publication date(s) of press announcements in relation to the construction of
the Vessel.

 

27.2 Save as provided in Article 27.1, the parties shall treat as confidential
and use all reasonable efforts to ensure that their respective agents, officers,
employees, workmen, subcontractors, and other representatives treat as
confidential, the provisions of this Contract provided that: each party may,
with the prior written consent of the other, disclose to any third party
information relating to the matters referred to in this Article 4.2; and each
party shall be entitled to disclose any such information to their shareholders
or prospective shareholders, bankers, auditors and/or legal advisors or to
rating agencies (providing that such agencies are informed of the
confidentiality restrictions relating to the information so disclosed), or to
such extent as may from time to time be required by law or contract or the rules
or regulations of any applicable stock exchange or similar body.

 

ARTICLE 28

Contract Expenses

 

28.1All taxes, expenses, duties, stamps and fees levied by the Italian
authorities, or the authorities of any other relevant countries, in connection
with this Contract and the Builder's activities hereunder shall be borne and
paid by the Builder.

 

28.2Any taxes, duties, stamps and fees levied in any country in relation to the
Owner's activities under this Contract (including, without limitation, the
Owner's registration of the Vessel with the Flag Authority and the costs and
salaries of the Owner's crew members during their time at the Yard, the direct
purchasing of any service or item of supply) shall be borne and paid by the
Owner.

 

28.3This Contract shall be registered in Italy, at fixed tax payable by the
Builder, according to Article 40 of Decree No. 131, dated April 26, 1986, by the
President of the Italian Republic.

 

ARTICLE 29

Assignment of the Contract

 

 

 

  

29.1 Subject to the proviso to this Article 29.1, the Owner may assign any or
all of its post-delivery rights under this Contract (i) to the Owner's
financiers, or (ii) to any party to whom the Owner contracts the operation or
management of the Vessel provided that no such assignment shall increase the
scope of the Builder's post-delivery obligations to the Owner or render
performance of such obligations more onerous for the Builder.

 

29.2 The Owner may assign or transfer this Contract to any member of the
corporate group to which the Owner belongs, upon prior written notice to the
Builder and provided that in the reasonable opinion of the Builder such
assignment/transfer does not otherwise affect its position or expectations under
this Contract. In addition, subject to obtaining the prior written approval of
the Builder (which shall not be unreasonably withheld or delayed) and complying
with any conditions reasonably required by the Builder, the Owner may transfer
this Contract to any third party, provided also that such assignment should not
affect, in the Builder opinion, the proper completion of the Vessel
construction.

 

29.3 The Builder shall not be entitled to assign or transfer this Contract to
any third party without the prior written approval of the Owner but it will be
entitled to assign this Contract to a wholly controlled subsidiary upon prior
written notice to the Owner and provided that in the reasonable opinion of the
Owner such assignment does not otherwise affect its position or expectations
under this Contract, provided that the Builder shall be entitled to assign its
right to receive payments due from the Owner under this Contract to the banks or
other financial institutions that finance the Builder's construction of the
Vessel.

 

ARTICLE 30

Law of the Contract - Disputes

 

30.1This Contract is governed by, and shall be construed and interpreted in
accordance with, English law.

 

30.2If any disagreement or dispute of a technical nature arises between the
parties before delivery in relation to the construction of the Vessel, engines,
materials or workmanship, it shall forthwith be referred to a technical expert
(who shall act as an expert not as an arbitrator) nominated by agreement between
the parties. The expert's decision shall be final and binding upon both parties
and the expert's costs shall be borne equally by the parties. If the parties
fail to agree upon and appoint an expert within fourteen (14) days

 

 

 

  

of a request by one party to do so, the dispute shall be determined as provided
in Article 30.3.

 

30.3     Without prejudice to Article 30.2, if any disagreement or dispute
arises between the parties as to any matter regarding this Contract that cannot
be settled by the parties themselves, the matter in dispute shall be determined
by a Board of three Arbitrators in accordance with the Arbitration Acts 1996 as
enacted and amended. The arbitration shall take place in London. The relevant
award shall be final.

 

30.4     Each party agrees that neither party shall be liable to the other under
or in connection with this Contract for any form of consequential, exemplary,
indirect or special loss or damage of any nature whatsoever, however caused and
whenever arising.

 

ARTICLE 31

Addresses for Correspondence

 

31.1The Builder shall send all notices, letters and documents for the Owner in
connection with or required under this Contract to the following addresses or
such other address as may be notified by the Owner to the Builder:

 

(A)for all technical matters: Att. Mr Robin Lindsay, SVP Vessel Operations

Address: 8300 NW 33rd St, Suite 101, Miami FL 33122 USA

Telephone: +1 305 514 2235

Email: rlindsay@prestigecruiseholdings.com

Telefax: +1 305 514 2297

 

(B)for all legal and financial matters: Att. Jill Guidicy, VP Corporate Counsel

Address: as above

Telephone: +1 305 514 2773

Email: jguidicy@prestigecruiseholdings.com

Telefax: +1 305 500 2835

 

and c.c. Mr Frank Del Rio, Chairman and CEO

Telephone: +1 305 514 2301

 

 

 

  

Email: frankdelrio@ prestigecruiseholdings.com

 

31.2The Owner shall send all notices, letters and documents for the Builder in
connection with or required under this Contract to the following address or such
other address as may be notified by the Builder to the Owner:

 

 

 

 

Fincantieri Cantieri Navali Italiani S.p.A.

Merchant Shipbuilding General Unit

Passeggio S. Andrea 6

34123 Trieste, Italy

 

  (A) for all technical matters     Attention: Project Manager of Hull 6250    
Telephone: +39 040 319 3485     Telefax: +39 040 319 3890     Email: (care of)
barbara.ladich@fincantieri.it         (B) for all legal and financial matters:  
  Attention: Head of Contract Dept.

 

  Telefax: 39 040-319 3890   Email: MC-GCO@fincantieri.it

 

Whenever this Contract requires that notice and/or notification shall be given
in writing, such notice and/or notification may validly be given by letter, by
telefax or by e-mail.

 

All approvals or consents required under this Contract shall be given in writing
by letter, telefax or email from the duly authorized representative of the
relevant party.

 

ARTICLE 32

Effectiveness of Contract

 

32.1      Notwithstanding signature of this Contract by both parties or any
other provision of this Contract to the contrary, this Contract shall not have
any legal effect whatsoever until the time on the date (the " Effective Date")
when: the Owner has confirmed in writing to the Builder that it and its lenders
have signed a final and binding term sheet detailing the main terms and
conditions for the financing of the Contract Price; and the 30th June 2016 date
specified in Article 8.6 has been

 

 

 

  

reconfirmed or reset by written agreement of the parties, if a reset is required
under Article 8.6.

 

32.2      Notwithstanding signature of this Contract by both parties or any
other provision of this Contract to the contrary, if by 31st July 2013 (subject
to any extension agreed in writing by the parties) the Owner has not executed
final and binding definitive documents for the financing of the Contract Price,
written notice of which shall be immediately sent by the Owner to the Builder,
then either party may cancel this Contract by written notice given to the other
party at any time thereafter.  In the event of the exercise by either party of
its right to cancel this Contract under this Article, this Contract shall, with
effect from such cancellation, be null and void and neither party nor any of its
respective parents, subsidiaries, affiliates or any of the officers or employees
of any of the foregoing shall have any liability or obligation whatsoever under
or in connection with this Contract or in connection with its cancellation,
except that the Builder shall immediately refund the payments previously made by
the Owner under Article 10.1.

 

Authorized Signatures

 

Signed by ) /s/ Frank Del Rio   ) Frank Del Rio   ) Chairman & CEO Attorney in
fact for and on behalf of ) EXPLORER NEW BUILD, LLC ) /s/ Kunal Kamlani in the
presence of:- Kunal Kamlani     Signed by ) /s/ Gabriele Cocco   ) Gabriele
Cocco   ) for and on behalf of ) FINCANTIERI - Cantieri Navali ) Italiani S.p.A.
)/s/ Alessandro Margiotta In the presence of:- Alessandro Margiotta

 



 

